******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. ESTRELLA J.C.*
                (AC 37190)
                Keller, Mullins and Norcott, Js.
       Argued May 17—officially released October 18, 2016

(Appeal from Superior Court, judicial district of New
 Haven, geographical area number twenty-three, B.
                    Fischer, J.)
  Alice Osedach, senior assistant public defender, for
the appellant (defendant).
  Ronald G. Weller, senior assistant state’s attorney,
with whom, on the brief, were Michael Dearington,
state’s attorney, and Laura DeLeo, senior assistant
state’s attorney, for the appellee (state).
                           Opinion

   KELLER, J. The defendant, Estrella J.C., appeals from
the judgment of conviction, rendered following a jury
trial, of two counts of risk of injury to a child in violation
of General Statutes § 53-21 (a) (2) and one count of
risk of injury to a child in violation of General Statutes
§ 53-21 (a) (1). On appeal, the defendant claims that
the trial court committed reversible error by (1) admit-
ting into evidence a video recording of a forensic inter-
view between a clinical social worker and the victim, (2)
imposing an illegal sentence, and (3) admitting harmful
uncharged misconduct evidence. We affirm the judg-
ment of conviction.
   The jury reasonably could have found the following
facts. The victim was born on October 24, 2000, and
the defendant is his biological mother. The defendant
met the victim’s father, F, approximately one and one-
half years before the victim was born. In 2005, the
defendant gave birth to the victim’s sister, B, whose
father is also F. From 2000 to 2005, the defendant and
F maintained an ‘‘on again, off again’’ relationship, but
they did not live together, and they never married. In
2005, when the victim was five years old, he maintained
a permanent residence with the defendant at her home
in New Haven. The victim eventually began residing
with F at his home in East Haven as well, but he still
would spend certain nights and days with the defendant
at her New Haven home.
  During this time, on more than five occasions, the
defendant pulled down the victim’s pants and under-
pants, and touched the victim’s penis with her hands
or her mouth. The first time that one of these incidents
happened was when the victim was between seven and
eight years old.
   On one such occasion, the victim and the defendant
were in the defendant’s bedroom. The victim was par-
tially asleep, but he awoke when he felt and saw the
defendant ‘‘squishing’’ his penis while she was on top
of him. While this occurred, the victim kept one eye
open, but he eventually opened both eyes so that the
defendant could tell that he was awake. After realizing
that the victim was awake, the defendant told the victim
that she was checking his penis to see if it was healthy.
On another such occasion, the defendant also touched
the victim’s penis with her mouth.1 On another one of
these occasions, the victim walked by the defendant’s
bedroom while she was naked in her bed. The door
was open, and she told the victim to come inside. The
victim refused to come into the room and he ran to the
garage. The defendant then found the victim hiding in
the garage. She hit him on his arm and forced him to
go back into her bedroom and remove his clothing. The
defendant then ‘‘squished’’ the victim’s penis with her
hands and put her mouth on it as well.
  Also during this time period, while the victim was
residing with the defendant at her New Haven home,
the defendant, on at least two occasions, forced the
victim to watch pornographic movies. The defendant
also threatened the victim by telling him that she would
hit him if he refused to watch the movies.
  On at least several other occasions during this time
period, while the victim was seven years old, and on
another occasion when the victim was eight years old,
he and the defendant were alone in the living room at
her New Haven home when the defendant forced the
victim to touch her breasts for approximately five to
ten minutes. The defendant also threatened the victim
by telling him that if he refused to touch her breasts,
she would ‘‘hit him hard.’’
   On at least several other occasions when the victim
was eight years old, while the victim and B were sleep-
ing in the defendant’s bedroom, the victim awoke to
find the defendant having sexual intercourse with her
boyfriend, N, in the same bed in which the victim and
B were sleeping. Also on this occasion, the defendant
and N were watching a pornographic movie while they
engaged in sexual intercourse. On another occasion,
the victim found several pornographic videos and pho-
tographs on the defendant’s computer. When the defen-
dant discovered that he had found the materials, she
told him that if he told anyone about his discovery,
she would harm F and kill the victim’s stepmother, C.
Furthermore, on another occasion, while the victim was
in the car with the defendant and the victim’s aunt, the
victim overheard the defendant say that she was going
to kill F and C.
  On another occasion, when the victim was eight or
nine years old, the defendant forced the victim to take
a shower with her. During this incident, the defendant
forced the victim to touch her breasts, and told him
that if he refused, she would hit him.
  The victim eventually began living with F and C at
F’s home in East Haven. The victim’s and B’s visitations
with the defendant at her home terminated in the sum-
mer of 2009, but they resumed at some point in late 2009.
  After the commencement of these incidents, the vic-
tim began having nightmares, and F frequently observed
that the victim was ‘‘changed’’ when he returned to F’s
home after visiting with the defendant. The victim also
began misbehaving in school, particularly in the spring
of 2010. Specifically, the victim stole items from others
at school, and he fought with other students. On one
such occasion during this time period, the victim stole
an iPod from a teacher, and, after being apprehended,
he subsequently was suspended from school and was
placed in a disciplinary program.
  On one day in April, 2010, the victim came home from
school crying. C asked the victim why he was crying
and if he had misbehaved at school. In response, the
victim told C that the defendant had touched his penis.
C comforted the victim and called F, telling him that
the victim needed to talk to him about something when
he returned home from work. Later that night, F came
home from work, and the victim told him that the defen-
dant had touched his penis and threatened him on
numerous occasions while he had been residing at her
home in New Haven.
   Shortly after the victim told F about the defendant’s
actions toward the victim, F, on that same night, placed
telephone calls to the police and the Department of
Children and Families (department) to report the inci-
dents that had occurred between the defendant and the
victim. When F called the department on that night,
however, there was no answer on the telephone, so, on
the next day, F went to the Clifford Beers clinic (Clifford
Beers) in New Haven and scheduled an appointment
for the victim to see a psychologist there on the follow-
ing day. On the date of the scheduled appointment, the
victim went to Clifford Beers with F and C. During this
visit, F and C gave permission for several professionals
at Clifford Beers to interview and provide therapy to
the victim in connection with the incidents that he had
reported involving the defendant’s actions toward him.
Dr. Alyson Brodhagen, a clinical psychologist at Clifford
Beers, diagnosed the victim with post-traumatic stress
disorder. After this initial meeting, which occurred in
April, 2010, the victim continued to participate in ther-
apy consultations with professionals at Clifford Beers
until the commencement of the defendant’s trial in 2012.
   On May 3, 2010, after having visited Clifford Beers,
the victim met with Theresa A. Montelli, a licensed
clinical social worker employed by Yale-New Haven
Hospital as a forensic interviewer for the Yale Child
Sexual Abuse Clinic (Yale clinic). During this interview,
the victim discussed the incidents that had occurred
between the defendant and himself. Specifically, during
this interview, the victim pointed out on anatomical
diagrams and dolls where the defendant had touched
him, and he conveyed some of the details about these
incidents to Montelli. This interview was recorded on
video, and, while it was occurring, it was observed by
a department employee, another forensic interviewer
from the Yale clinic, and a New Haven Police Depart-
ment detective, who observed the interview from a sep-
arate room on a closed circuit television screen.
  Several days later, on May 7, 2010, the victim met
with Janet Murphy, a pediatric nurse practitioner at the
Yale clinic, for a medical evaluation.2 Although Murphy
did not observe the forensic interview that Montelli
conducted, she met with Montelli after the interview
and learned about the victim’s history, the circum-
stances surrounding his relationship with his family,
and ‘‘the relevant details’’ for the medical evaluation.
Additionally, before conducting the medical evaluation
of the victim, Murphy met with C to obtain any further
necessary health information about the victim.3 Murphy
then completed a full physical examination of the
victim.
  In June, 2010, the victim also began meeting with Dr.
Ragne Pajo Adams, a psychologist at Clifford Beers, for
outpatient therapy sessions. At some point after August,
2010, the victim also saw a psychiatrist, Dr. Thomas
Prakash, who diagnosed him with attention deficit
hyperactivity disorder, for which he also was treated.
   On the basis of the victim’s disclosures made during
his interview with, inter alia, the professionals working
at the Yale clinic, as well as the victim’s disclosures to
the professionals working at Clifford Beers, Detective
William White, Jr., of the New Haven Police Department
prepared an arrest warrant for the defendant and she
was arrested. The state charged the defendant with two
counts of risk of injury to a child in violation of § 53-
21 (a) (2), and a third count of risk of injury to a child
in violation of § 53-21 (a) (1).4 After a trial in May, 2012,
the jury found the defendant guilty on all counts. The
court, B. Fischer, J., on October 2, 2013, sentenced the
defendant, on each of the two counts of risk of injury
to a child in violation of § 53-21 (a) (2), to twelve years
of imprisonment, execution suspended after the service
of eight years, five years of which was a mandatory
minimum sentence, followed by ten years of probation.
On the third count of risk of injury to a child in violation
of § 53-21 (a) (1), the defendant was sentenced to a
period of ten years imprisonment, execution suspended
after eight years, and five years probation. All sentences
were to run concurrently. The total effective sentence
was twelve years imprisonment, suspended after the
service of eight years, with ten years probation. This
appeal followed. Additional facts will be set forth as
necessary.
                              I
   We first address the defendant’s claim that the court
committed reversible error by admitting into evidence,
under the medical diagnosis and treatment exception
to the hearsay rule, the video recording of the forensic
interview between Montelli and the victim. The defen-
dant argues that the state had not met its burden of
showing that the essential purpose of the interview was
to further the victim’s medical treatment. The following
additional facts and procedural history are relevant to
this claim. Prior to the commencement of the defen-
dant’s criminal trial, the state, pursuant to General Stat-
utes § 54-86g and State v. Jarzbek, 204 Conn. 683, 529
A.2d 1245 (1987), cert. denied, 484 U.S. 1061, 108 S. Ct.
1017, 98 L. Ed. 2d 982 (1988), filed a motion seeking to
elicit the victim’s trial testimony outside of the presence
of the defendant through the use of a video recording.
After the court, Fasano, J., held a hearing on October
26, 2011, it granted the state’s motion in an oral decision
issued on October 31, 2011, concluding that ‘‘the state
ha[d] established a compelling need for the [victim] to
testify outside the presence of the defendant . . . by
clear and convincing evidence in that the [victim] would
be so intimidated or otherwise inhibited by the . . .
physical presence of the defendant that the trustworthi-
ness or reliability of the [victim’s] testimony would be
seriously called into question.’’
   On March 2, 2012, pursuant to the court’s ruling on
the state’s Jarzbek motion, the victim testified under
oath at Southern Connecticut State University in front
of the court, B. Fischer, J., two state’s attorneys, trial
counsel for the defendant, two interpreters, the victim’s
guardian ad litem, a temporary assistant clerk, and a
certified court reporter. In addition to being subject to
direct examination by the prosecutor who tried the
defendant’s criminal case, the victim was subjected to
cross-examination by the defendant’s trial counsel. The
victim’s testimony was videotaped and reproduced in
a video recording. During the hearing, the state ques-
tioned the victim about, inter alia, the forensic interview
that he participated in at the Yale clinic with Montelli.
   On May 4, 2012, after the conclusion of jury voir dire
proceedings and outside the presence of all potential
jurors, the state indicated its intent to introduce into
evidence the video recording of the victim’s forensic
interview with Montelli. Defense counsel objected to
the state’s offer of the video recording of the forensic
interview, arguing that it should not be admitted into
evidence because (1) defense counsel was not present
at the interview and the confrontation clause of the
sixth amendment to the United States constitution
accordingly would prohibit the introduction of such
evidence, and (2) Montelli brought up the subject of
the defendant’s drinking habits during the interview,
which defense counsel argued was highly prejudicial
and of little probative value. In response, the state
argued that ‘‘it [was] the state’s intention with respect
to the contents contained in the video to establish that
the questions and answers were for the purpose of
mental treatment.’’ The state also argued that its
‘‘response to the video being used versus the witness
[Montelli] simply testifying as to the questions and the
answers, and the information elicited simply is that [the
video is] the best evidence that exists of what actually
transpired.’’ Furthermore, the state argued that the
video recording of the forensic interview was the best
evidence that existed because it was ‘‘better than [Mon-
telli] trying to articulate [the victim’s] nonverbal
response and what [Montelli observed, given that] she
would be anticipated to testify that the video . . . is a
fair and accurate representation of what actually tran-
spired.’’ Finally, the state argued that the video
recording of the forensic interview was relevant and
was ‘‘not prohibited hearsay by virtue of the fact that the
information elicited was for the purpose of treatment.’’5
  On May 7, 2012, the first day of the defendant’s trial,
the court, after allowing both sides to argue further on
the issue and clarifying that the defendant’s objection
included a claim that the medical diagnosis and treat-
ment exception did not permit either the video
recording or Montelli’s testimony to be admitted,6 ruled
that the video recording of the forensic interview with
Montelli and her testimony were both admissible. With
respect to the video recording of the forensic interview,
the court first referred to the text of § 8-3 (5) of the
Connecticut Code of Evidence, which provides in rele-
vant part: ‘‘The following are not excluded by the hear-
say rule, even though the declarant is available as a
witness . . . (5) A statement made for purposes of
obtaining a medical diagnosis or treatment and describ-
ing medical history, or past or present symptoms, pain,
or sensations, or the inception or general character of
the cause or external source thereof, insofar as reason-
ably pertinent to the medical diagnosis or treatment.’’
   Thereafter, the court stated in relevant part: ‘‘And
. . . our case law has expanded it from doctors to other
medical professionals, including social workers, who
are acting in the chain of medical diagnosis. In the case
of [State v. Cruz, 260 Conn. 1, 792 A.2d 823 (2002)]
the victim was interviewed by a social worker at the
hospital. The court held that . . . the medical treat-
ment exception to the hearsay rule applies to state-
ments made by a sexual assault victim to a social worker
who is acting within a chain of medical care as long as
those statements are made for the purpose of obtaining
medical diagnosis or treatment and are pertinent to the
diagnosis or treatments . . . . So, I think . . . [§ 8-3
(5) of the Connecticut Code of Evidence] applies and
I will allow the forensic interview as evidence here.’’
  On the next day of trial, the state presented the testi-
mony of Montelli on the witness stand, and during her
testimony, the state offered the video recording of the
forensic interview, which it then played in front of
the jury.
   On appeal, the defendant claims that the court erred
by admitting the video recording of the forensic inter-
view because it contained hearsay and it was not shown
to have been carried out for the purpose of medical
treatment. In opposition, the state argues that the court
did not abuse its discretion by admitting into evidence
the video recording of the forensic interview because
the state presented sufficient evidence at trial that the
primary purpose of the interview was for medical treat-
ment, which allowed its admission under the medical
diagnosis and treatment hearsay exception. Alterna-
tively, the state argues that any error was harmless to
the defendant. We agree with the state that the court
did not abuse its discretion by admitting into evidence
the video recording of the forensic interview.
   We begin our analysis of this claim with the appro-
priate standard of review. ‘‘To the extent [that] a trial
court’s admission of evidence is based on an interpreta-
tion of the Code of Evidence, our standard of review is
plenary. For example, whether a challenged statement
properly may be classified as hearsay and whether a
hearsay exception properly is identified are legal ques-
tions demanding plenary review. . . . We review the
trial court’s decision to admit evidence, if premised on
a correct view of the law, however, for an abuse of
discretion. . . . In other words, only after a trial court
has made the legal determination that a particular state-
ment is or is not hearsay, or is subject to a hearsay
exception, is it vested with the discretion to admit or
to bar the evidence based upon relevancy, prejudice,
or other legally appropriate grounds related to the rule
of evidence under which admission is being sought.’’
(Internal quotation marks omitted.) State v. Griswold,
160 Conn. App. 528, 536, 127 A.3d 189, cert. denied, 320
Conn. 907, 128 A.3d 952 (2015).
   At the outset of our analysis, we note that the defen-
dant argues that the court, by admitting the video
recording of the victim’s forensic interview with Mon-
telli, violated her sixth amendment right to confront
witnesses against her pursuant to Crawford v. Wash-
ington, 541 U.S. 36, 68–69, 124 S. Ct. 1354, 158 L. Ed.
2d 177 (2004), because the statements made by the
victim during that interview were testimonial in nature.
With respect to this claim, which is distinct from her
evidentiary claim related to the admissibility of the
video recording, she relies on State v. Maguire, 310
Conn. 535, 78 A.3d 828 (2013), and contends that the
court erred in admitting the video recording under the
medical treatment exception to the hearsay rule without
first finding that the forensic interview was not testimo-
nial in nature. The defendant argues that the interroga-
tion conducted by Montelli was intended primarily to
further the criminal investigation and preparation for
her prosecution, and not to provide medical assistance
to the victim. In so arguing, she relies on the principle
that ‘‘statements taken by government actors who are
not members of law enforcement are testimonial if the
interview is the functional equivalent of police interro-
gation with the primary purpose of establishing or prov-
ing past events potentially relevant to later criminal
prosecution.’’ State v. Arroyo, 284 Conn. 597, 629, 935
A.2d 975 (2007).
  The state argues that because the victim was available
and was subject to cross-examination at trial, there was
no constitutional violation. Moreover, the state claims
the defendant’s reliance on Maguire is misplaced
because that case involved similar evidence admitted
under the tender years exception to the hearsay rule,
rather than the medical treatment exception. Finally,
the state asserts that any error was harmless because
the statements made during the forensic interview were
cumulative of other properly admitted and unchal-
lenged evidence.
   Recently, in State v. Griswold, supra, 160 Conn. App.
550, this court held that there was no error in the admis-
sion of video recordings of the forensic interviews of
two victims, as well as the summaries of such inter-
views, under the medical diagnosis and treatment
exception. The defendant in that case argued that if the
video recordings and summaries were not admissible
under the tender years exception as a result of the
holding in Maguire, then they likewise were inadmissi-
ble under the medical diagnosis and treatment excep-
tion. We began our analysis in Griswold by first
clarifying the important point that, because the victims
appeared at trial and were subject to cross-examination
by the defendant, Crawford and its progeny did not
directly apply. Id., 550–51. Although the victim in the
present case did not testify while he was physically in
the presence of the defendant and the jury, he neverthe-
less testified and was cross-examined by the defen-
dant’s attorney in a trial setting pursuant to the court’s
ruling on the state’s Jarzbek motion. A minor victim’s
videotaped testimony pursuant to Jarzbek procedures
is the ‘‘functional equivalent of testimony in court.’’
(Internal quotation marks omitted.) State v. Arroyo,
supra, 284 Conn. 621. Accordingly, because, in the pre-
sent case, the victim’s testimony was elicited under
circumstances which permitted the defendant’s attor-
ney to cross-examine him—which he did, in fact, do—
a sixth amendment violation does not exist.
   Thus, although we concluded in Griswold that the
victims’ statements were testimonial in nature, we did
not conclude that they were barred by the sixth amend-
ment’s confrontation clause, as Crawford would have
required if the victims were unavailable to testify at
trial and there had been no prior opportunity for cross-
examination. Rather, we determined that the video
recordings and written summaries did not satisfy one
criterion set forth in the tender years exception for
admissibility thereunder—a prohibition against state-
ments made in preparation of a legal proceeding.
   We then observed, ‘‘in contrast to the tender years
exception, the medical diagnosis and treatment excep-
tion to the hearsay rule contains no language expressly
or implicitly importing Crawford’s prohibition against
testimonial hearsay. The exception provides only that
statements ‘made for purposes of obtaining a medical
diagnosis or treatment and describing medical history,
or past or present symptoms, pain, or sensations, or the
inception or general character of the cause or external
source thereof, insofar as reasonably pertinent to the
medical diagnosis or treatment,’ are not excluded by
the hearsay rule. Conn. Code Evid. § 8-3 (5). Neither
this language, nor any common-law principle that we
are aware of, mandates that statements offered under
the exception be nontestimonial. Rather, their admissi-
bility turns principally on whether ‘the declarant was
seeking medical diagnosis or treatment, and the state-
ments are reasonably pertinent to achieving those
ends.’ ’’ (Footnote omitted.) State v. Griswold, supra,
160 Conn. App. 552.
   Therefore, the thrust of the defendant’s argument
with respect to the court’s admission of the videotaped
recording of the forensic interview between the victim
and Montelli focuses on the issue of whether the
recording properly was admitted under the medical
diagnosis and treatment exception to the hearsay rule.
Section 8-3 of the Connecticut Code of Evidence, titled
‘‘Hearsay Exceptions: Availability of Declarant Immate-
rial,’’ provides that twelve types of statements ‘‘are not
excluded by the hearsay rule, even though the declarant
is available as a witness.’’ The fifth subsection of this
section, titled ‘‘Statement for purposes of obtaining
medical diagnosis or treatment,’’ provides that the fol-
lowing type of statement is not inadmissible under the
hearsay rule: ‘‘A statement made for purposes of
obtaining a medical diagnosis or treatment and describ-
ing medical history, or past or present symptoms, pain,
or sensations, or the inception or general character of
the cause or external source thereof, insofar as reason-
ably pertinent to the medical diagnosis or treatment.’’
Conn. Code Evid. § 8-3 (5). The admissibility of state-
ments offered under the medical diagnosis and treat-
ment exception to the hearsay rule turns on whether
‘‘the declarant was seeking medical diagnosis or treat-
ment, and the statements are reasonably pertinent to
achieving those ends.’’ (Internal quotation marks omit-
ted.) State v. Griswold, supra, 160 Conn. App. 552.
   This court, in State v. Griswold, supra, 160 Conn.
App. 528, recently analyzed the medical diagnosis and
treatment exception to the hearsay rule. In Griswold,
minor victims of sexual assault recounted their recent
experiences in forensic interviews conducted by mem-
bers of a ‘‘multidisciplinary investigative team’’ of pro-
fessionals at the Greater Hartford Children’s Advocacy
Center (advocacy center). Id., 531. The members of
the multidisciplinary investigative team consisted of a
clinical child interview supervisor at the advocacy cen-
ter and a clinical child interview specialist. Id. The vic-
tims, already having told their mother about the
defendant’s actions toward them, participated in video-
taped forensic interviews, during which they again
shared their recollections of the defendant’s actions
with the multidisciplinary investigative team at the
advocacy center. Id. Before the defendant’s subsequent
criminal trial, the state offered as evidence the video
recordings of the forensic interviews, and the defendant
filed a motion in limine to preclude their admission into
evidence on the grounds that they constituted hearsay
and were unfairly prejudicial. Id., 532. In response, the
state argued that the recordings were admissible under
two exceptions to the hearsay rule, the tender years
exception7 and the medical diagnosis and treatment
exception. Id. The trial court denied the defendant’s
motion in limine and, in doing so, concluded that the
video recordings were admissible under both the tender
years, and the medical diagnosis and treatment excep-
tions to the hearsay rule. Id., 534. On appeal, this court
concluded that (1) the trial court improperly admitted
the video recordings under the tender years exception
because the circumstances surrounding the forensic
interviews were such that an objective observer would
conclude that their primary purpose was not to provide
the victims with medical diagnosis or treatment, but ‘‘to
[establish] or prov[e] past events potentially relevant to
later criminal prosecution’’; (internal quotation marks
omitted); id., 547; but (2) the trial court properly admit-
ted the video recordings under the medical diagnosis
and treatment exception because the victims’ state-
ments adduced in the forensic interviews ‘‘were reason-
ably pertinent to obtaining medical diagnosis or
treatment’’; id., 557; and the professionals participating
in the forensic interviews ‘‘sufficiently occupied a posi-
tion within the chain of medical care, to bring the vic-
tims’ statements within the scope of the medical
diagnosis and treatment exception.’’ Id.
   In analyzing the defendant’s claim with respect to
the medical diagnosis and treatment exception, this
court stated the following, which we find to be instruc-
tive in the present case: ‘‘In the context of a forensic
interview, [the standard for the admissibility of state-
ments under the medical diagnosis and treatment
exception] is substantially less demanding than the one
imposed by Crawford and incorporated into the tender
years exception. Undoubtedly, statements may be rea-
sonably pertinent . . . to obtaining medical diagnosis
or treatment even when that was not the primary pur-
pose of the inquiry that prompted them, or the principal
motivation behind their expression. See State v. Donald
M., 113 Conn. App. 63, 71, 966 A.2d 266 (forensic inter-
view statements admissible under medical diagnosis
and treatment exception because the purpose of the
interview was, at least in part, to determine whether
the victim was in need of medical treatment [emphasis
added]), cert. denied, 291 Conn. 910, 969 A.2d 174
(2009). Consequently, we anticipate that in most cir-
cumstances, the task of demonstrating that a statement
made during a forensic interview satisfies the medical
diagnosis and treatment exception will be less onerous
than establishing that it is admissible under the tender
years exception.
                           ***
  ‘‘Having concluded that the applicability of the medi-
cal diagnosis and treatment exception to the hearsay
rule must be determined on its own merits, we set forth
the relevant legal principles that guide our resolution
of this question. Out-of-court statements made by a
patient to a [medical provider] may be admitted into
evidence if the declarant was seeking medical diagnosis
or treatment, and the statements are reasonably perti-
nent to achieving these ends. . . . The rationale for
excluding from the hearsay rule statements made in
furtherance of obtaining treatment is that we presume
that such statements are inherently reliable because
the patient has an incentive to tell the truth in order to
obtain a proper medical diagnosis and treatment. . . .
The term medical encompasses psychological as well
as somatic illnesses and conditions. . . . Statements
made by a sexual assault complainant to a social worker
may fall within the exception if the social worker is
found to have been acting within the chain of medical
care. . . . Although [t]he medical treatment exception
to the hearsay rule requires that the statements be both
pertinent to treatment and motivated by a desire for
treatment . . . in cases involving juveniles, [we] have
permitted this requirement to be satisfied inferentially.’’
(Citations omitted; emphasis in original; footnote omit-
ted; internal quotation marks omitted.) State v. Gris-
wold, supra, 160 Conn. App. 552–56. Applying these
principles, this court noted that the record in that case
provided sufficient evidence demonstrating that the vic-
tims’ statements made in the forensic interviews were
reasonably pertinent to their obtaining medical diagno-
sis and treatment. Id., 557. In this vein, this court took
particular note of the fact that the information obtained
from the minor victims’ statements in the forensic inter-
views was provided to their medical providers and men-
tal health practitioners. Id. Furthermore, this court
focused on the fact that the professionals conducting
the forensic interviews, as necessary, made referrals
for mental health and medical treatment at the conclu-
sion of each interview. Id. Finally, this court took partic-
ular note of the fact that the advocacy center performed
physical and mental health examinations on victims of
sexual abuse on-site. Id.
   In the present case, guided by Griswold, we conclude
that the court properly admitted into evidence the video
recording of the forensic interview between Montelli
and the victim because the victim’s statements made
during the interview fell under the medical diagnosis
and treatment exception to the hearsay rule. We reach
this conclusion because the state adequately demon-
strated that an objective observer could determine that
the victim’s statements to Montelli during the forensic
interview were reasonably pertinent to obtaining medi-
cal treatment and that Montelli sufficiently occupied a
position within the chain of medical care. See id.; see
also State v. Cruz, supra, 260 Conn. 6 (‘‘[w]e . . . con-
clude that the medical treatment exception to the hear-
say rule applies to statements made by a sexual assault
victim to a social worker who is acting within the chain
of medical care, as long as those statements are made
for the purpose of obtaining medical diagnosis or treat-
ment and are pertinent to the diagnosis or treatment
sought’’). Furthermore, given that the medical diagnosis
and treatment exception does not require that the pri-
mary purpose of the forensic interview and the state-
ments made by the victim therein be for medical
treatment, we are satisfied that the victim’s statements
fell within the exception despite the facts that a police
officer and a department social worker were observing
the interview, it was recorded, and Montelli’s questions
largely focused on determining what had happened to
the victim in his encounters with the defendant. We
also note that the involvement of a police officer in the
interview does not automatically preclude a statement
from falling within the medical diagnosis and treatment
exception. See, e.g., State v. Miller, 121 Conn. App.
775, 783, 998 A.2d 170 (‘‘[W]e are not persuaded by the
defendant’s argument that because the victim knew that
police officers were present during the interview, the
purpose of her interview with [a licensed family thera-
pist] was not for medical treatment. This fact does not
undermine the medical treatment purpose of the inter-
view.’’), cert. denied, 298 Conn. 902, 3 A.3d 72 (2010).
   The record reflects that the timing and context of
the forensic interview in relation to the victim’s other
visits to medical professionals supported the conclu-
sion that the interview was not solely conducted in
preparation for a legal proceeding, but rather was rea-
sonably pertinent to obtaining medical treatment. After
the victim revealed the details of his encounters with
the defendant to F and C, the victim, as a result of those
encounters, received a medical diagnosis and began
receiving treatment at Clifford Beers in April, 2010. Dr.
Adams, a psychologist who treated the victim at Clifford
Beers in 2010, testified that Clifford Beers is a ‘‘commu-
nity mental health center,’’ and that when F and C took
the victim to Clifford Beers for the first time after he
disclosed the details of the defendant’s actions to them,
as part of the intake process, the victim was diagnosed
with post-traumatic stress disorder after he was exam-
ined by Dr. Brodhagen, who is also a psychologist. From
April, 2010, to approximately October, 2011, the victim
continued visiting Dr. Adams for therapy sessions in
order to treat this disorder. The forensic interview
between the victim and Montelli took place on May 3,
2010, which was during the time period during which
Dr. Adams and other professionals at Clifford Beers
were treating the victim for post-traumatic stress disor-
der. On May 7, 2010, which was several days after the
victim participated in the forensic interview with Mon-
telli, he also visited Murphy for a medical evaluation.
  Although Murphy testified that she did not observe
the video recording of the forensic interview between
the victim and Montelli prior to her conducting a medi-
cal evaluation of him, she testified that she met with
Montelli and discussed the relevant details of the vic-
tim’s situation as they related to his encounters with
the defendant. Murphy also testified that she met with
C to obtain any additional necessary information per-
taining to the victim’s medical history prior to her con-
ducting a medical evaluation of him. Furthermore,
Murphy testified that at the commencement of her medi-
cal evaluation, she told the victim, as she normally does,
that she works with Montelli and that she wanted to
make sure that the victim understood that he knew that
she was checking his body to make sure that he was
in good physical health as a result of his previous
encounters with the defendant. Murphy also testified
that, as a standard operating procedure, she works
closely with social workers, like Montelli, who conduct
forensic interviews of victims so that she has all neces-
sary information about the victims’ medical histories
and the nature of the abuse that they allegedly have
experienced.8 Finally, Murphy testified that, at the time
that she conducted the medical evaluation of the victim,
she was aware that Montelli had given the victim ther-
apy referrals, and she was further aware that he had
begun receiving mental health treatment at Clifford
Beers.
   On the basis of our review of the record, we conclude
that the victim’s statements made during the forensic
interview with Montelli were reasonably pertinent to
his receiving medical treatment. Although the victim
already had been diagnosed with post-traumatic stress
disorder by Clifford Beers professionals in April, 2010,
his treatment for this disorder did not conclude, at the
earliest, until the commencement of the defendant’s
criminal trial. Furthermore, as Murphy testified, she
met with Montelli to discuss the forensic interview to
obtain the history and other relevant details prior to
conducting the physical examination of the victim.
Thus, the physical examination of the victim was
informed by the forensic interview. The evidence
showed that both Montelli and Murphy were aware that
other medical and mental health professionals were
treating the victim and that part of Montelli’s purpose
in this regard was to elicit information to pass on to
these professionals, including Murphy, so that proper
treatment could be rendered. Specifically, as Murphy
testified, professionals at the Yale clinic worked to
ensure that the victim was receiving proper treatment
from those other professionals, particularly those work-
ing at Clifford Beers.
  Accordingly, we conclude that the court properly
determined that the victim’s statements made during
the forensic interview with Montelli fell within the medi-
cal diagnosis and treatment exception to the hearsay
rule, and that the court did not abuse its discretion in
admitting the video recording of the forensic interview
into evidence.
                             II
   Next, we address the defendant’s claim that the court
committed reversible error in imposing an illegal sen-
tence by sentencing the defendant to a mandatory mini-
mum sentence of five years imprisonment on each of
the two counts of risk of injury to a child in violation
of § 53-21 (a) (2). With respect to this claim, the defen-
dant first argues that the court erred because the infor-
mation in which the defendant was charged alleged that
the offenses occurred on divers dates between 2006 and
2010, and the mandatory minimum sentencing scheme
pertained only to offenses committed after July, 2007.
The defendant argues that jury interrogatories should
have been submitted to the jury to establish whether
it found the defendant guilty on the basis of acts prior
to July 1, 2007. Second, the defendant argues that the
court erred by imposing an illegal sentence because, in
the absence of a jury determination that the offenses
occurred when the victim was under thirteen years old,
the court did not have the authority to sentence the
defendant to a mandatory minimum of five years of
imprisonment.
   In opposition, the state argues that the court did
not impose an illegal sentence because the evidence
adduced at trial established that all of the offenses
occurred after the July 1, 2007 effective date for the
mandatory minimum sentencing scheme. In response
to the defendant’s second argument, the state argues
that it is not reviewable because it was inadequately
briefed.9 We agree with the state that the court did
not err in imposing a five year mandatory minimum
sentence on each count of risk of injury to a child under
§ 53-21 (a) (2) because the evidence adduced at trial
proved that the offenses committed by the defendant
in violation of § 53-21 (a) (2) occurred after July, 2007.
  We begin our analysis of this claim with the appro-
priate standard of review. Our rules of practice provide
that ‘‘[t]he judicial authority may at any time correct
an illegal sentence or other illegal disposition, or it may
correct a sentence imposed in an illegal manner or any
other disposition made in an illegal manner.’’ Practice
Book § 43-22. Thus, ‘‘[b]oth the trial court and this court,
on appeal, have the power, at any time, to correct a
sentence that is illegal.’’ (Internal quotation marks omit-
ted.) State v. Constantopolous, 68 Conn. App. 879, 882,
793 A.2d 278, cert. denied, 260 Conn. 927, 798 A.2d
971 (2002). Because the defendant’s claim involves a
question of law with respect to the applicability of a
statute, our review is plenary. See id., 881.
                             A
  We first address the defendant’s argument that the
court erred by imposing an illegal sentence because the
information provided that all of the offenses occurred
on diverse dates between 2006 and 2010. We conclude
that the court did not err in its imposition of a manda-
tory minimum sentence of five years imprisonment on
each of the two counts of risk of injury to a child in
violation of § 53-21 (a) (2).
   The following additional procedural history is rele-
vant to this argument. In relevant part, the state charged
the following in the first count of the information, accus-
ing the defendant of committing risk of injury to a child:
‘‘on divers dates between and including September,
2006, and March, 2010, in the City of New Haven, the
said [defendant] did subject a child under the age of
sixteen years, to wit, her son, [the victim, date of birth
October 24, 2000], to contact with her intimate parts,
to wit, her breast, in a sexual and indecent manner,
likely to impair the health or morals of such child in
violation of [§] 53-21 (a) (2) . . . .’’
  In relevant part, the state charged the following in
the second count of the information accusing the defen-
dant of committing risk of injury to a child: ‘‘on divers
dates between and including September, 2006, and
March, 2010, in the City of New Haven, the said [defen-
dant] did have contact with the intimate parts, to wit,
the penis, of a child under the age of sixteen years, to
wit, her son, [the victim, date of birth October 24, 2000],
in a sexual and indecent manner, likely to impair the
health or morals of such child in violation of [§] 53-21
(a) (2) . . . .’’
   At the October 2, 2013 sentencing hearing, with
respect to the defendant’s commission of two counts
of risk of injury to a child in violation of § 53-21 (a)
(2), the court sentenced the defendant to concurrent
sentences of twelve years imprisonment, execution sus-
pended after the service of eight years, five years of
which were to be a mandatory minimum sentence, fol-
lowed by ten years of probation.10’’Connecticut has rec-
ognized two types of circumstances in which the court
has jurisdiction to review a claimed illegal sentence.
The first of those is when the sentence itself is illegal,
namely, when the sentence either exceeds the relevant
statutory maximum limits, violates a defendant’s right
against double jeopardy, is ambiguous, or is internally
contradictory. . . . The other circumstance in which
a claimed illegal sentence may be reviewed is that in
which the sentence is within relevant statutory limits,
but was imposed in a way which violates [a] defendant’s
right . . . to be addressed personally at sentencing and
to speak in mitigation of punishment . . . or his right
to be sentenced by a judge relying on accurate informa-
tion or considerations solely in the record, or his right
that the government keep its plea agreement promises
. . . .’’ (Internal quotation marks omitted.) State v.
Fairchild, 155 Conn. App. 196, 204, 108 A.3d 1162, cert.
denied, 316 Conn. 902, 111 A.3d 470 (2015). We confront
the first of these circumstances in the present appeal.
  Prior to the legislature’s amendment of § 53-21 (a) in
2007, the statute provided in relevant part that ‘‘[a]ny
person who . . . (2) has contact with the intimate
parts as defined in section 53a-65, of a child under the
age of sixteen years or subjects a child under sixteen
years of age to contact with the intimate parts of such
person, in a sexual and indecent manner likely to impair
the health or morals of such child . . . shall be guilty
of . . . a class B felony for a violation of subdivision
(2) of this subsection.’’ General Statutes (Rev. to 2007)
§ 53-21 (a). In 2007, however, the legislature, by virtue
of its passage of No. 07-143, § 4, of the 2007 Public Acts,
amended subsection (a) of § 53-21 to add, in relevant
part, the following language: ‘‘except that, if the viola-
tion is of subdivision (2) of this subsection and the
victim of the offense is under thirteen years of age, such
person shall be sentenced to a term of imprisonment of
which five years of the sentence imposed may not be
suspended or reduced by the court.’’ The effective date
of this statutory amendment was July 1, 2007. Public
Acts 2007, No. 07-143, § 4.
   ‘‘It is axiomatic that it is the date of the crime which
controls the possible punishment for the offense.’’
(Internal quotation marks omitted.) State v. Allen, 12
Conn. App. 403, 406, 530 A.2d 670, cert. denied, 205
Conn. 809, 532 A.2d 76 (1987). It is an undisputed fact
that the victim was born on October 24, 2000. The vic-
tim’s testimony demonstrated that all of the defendant’s
abusive actions toward him occurred while he was
seven years old or older, or on or after October 24,
2007. Specifically, the victim testified at trial that the
first time that the defendant abused him by touching
his penis occurred when he was between seven and
eight years old. The victim then testified that the defen-
dant abused him by touching his penis about five or
more times after that. The victim testified that the inci-
dent where he witnessed the defendant and N having
sexual intercourse with each other while he and B were
trying to sleep on the defendant’s bed occurred when
he was between eight and nine years old. He also testi-
fied that he was ‘‘eight to nine’’ years old on the first
occasion where the defendant forced him to touch her
breasts. Furthermore, the victim testified that he was
between eight and eight and one-half years old when
the defendant abused him in the shower. C testified that
the victim first disclosed the nature of the defendant’s
abusive acts toward him in April, 2010. The victim testi-
fied that when he first disclosed the nature of the defen-
dant’s abusive acts toward him to C, which would have
been in April, 2010, he had experienced these acts for
‘‘about two years’’ prior to the date of this disclosure.
Finally, the court, at the sentencing hearing, despite
stating that the defendant had sexual contact with the
intimate parts of the victim on numerous occasions
approximately from 2006 to 2009, stated twice that the
victim was seven, eight, or nine years old when the
offenses occurred.
   We conclude that the court did not impose an illegal
sentence by imposing the five year mandatory minimum
sentence for the judgment of conviction against the
defendant with respect to each of her violations of
§ 53-21 (a) (2) because the evidence adduced at trial
adequately proved that the defendant committed all
of the offensive acts after July 1, 2007. We reach this
conclusion because the testimony elicited at trial estab-
lished that the earliest occasions on which the victim
experienced abusive conduct at the hands of the defen-
dant occurred after October 24, 2007, when he was
seven years old. Although the information charged that
the defendant committed the offenses ‘‘on divers dates
between and including September, 2006, and March,
2010,’’11 we note that informations are not evidence. See
State v. Avis, 209 Conn. 290, 308, 551 A.2d 26 (1988)
(court’s instruction that indictment is not to be consid-
ered as evidence was proper statement of law), cert.
denied, 489 U.S. 1097, 109 S. Ct. 1570, 103 L. Ed. 2d 937
(1989). Given that a court should rely only on evidence
adduced at trial in imposing a criminal sentence, the
generalized time frame in the information in the present
case did not render the court’s sentence illegal. See
State v. Bazemore, 107 Conn. App. 441, 461, 945 A.2d
987 (court properly relied on evidence presented at trial
in imposing sentence), cert. denied, 287 Conn. 923, 951
A.2d 573 (2008).12 Accordingly, we reject the defendant’s
first argument and conclude that the court did not err
by imposing, in each of the two relevant convictions,
the mandatory minimum five year sentence pursuant
to the 2007 amendment to § 53-21 (a) (2).
                            B
   Next, we address the defendant’s argument that the
court erred by imposing an illegal sentence because it
did not have the authority to sentence the defendant
to the mandatory minimum five year sentence for each
of the two convictions under § 53-21 (a) (2) in the
absence of a jury determination that the offenses
occurred when the victim was younger than thirteen
years of age. We conclude that this argument has no
merit because any alleged error in this regard is harm-
less under the facts of this case.
   The following additional procedural history is rele-
vant to this argument. In the court’s jury instructions,
it instructed, inter alia, that the fourth element of the
crime of risk of injury to a child in violation of § 53-21
(a) (1) and (2) required the state to prove beyond a
reasonable doubt that at the time of the incident, the
minor was under sixteen years of age.
   In light of the fact that the sentencing portion of
§ 53-21 (a) (2) provides that the five year mandatory
minimum sentence applies when the victim is under
the age of thirteen years at the time of the commission
of the crime, the defendant argues that the jury also
should have been instructed to make this specific find-
ing with respect to the offenses charged under § 53-21
(a) (2), instead of being instructed to find that the victim
was under the age of sixteen years at the time of the
commission of those crimes. The defendant’s argument
is premised on two holdings of the United States
Supreme Court, Alleyne v. United States,           U.S.     ,
133 S. Ct. 2151, 186 L. Ed. 2d 314 (2013), and Apprendi
v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed.
2d 435 (2000). In Apprendi, the Supreme Court held,
inter alia, that ‘‘[o]ther than the fact of a prior convic-
tion, any fact that increases the penalty for a crime
beyond the prescribed statutory maximum must be sub-
mitted to a jury, and proved beyond a reasonable
doubt.’’ Apprendi v. New Jersey, supra, 490. In Alleyene,
the court reaffirmed its Apprendi holding and clarified
that ‘‘[a]ny fact that, by law, increases the penalty for
a crime is an ‘element’ that must be submitted to the
jury and found beyond a reasonable doubt.’’ Alleyene v.
United States, supra, 2155. Thus, the defendant argues,
given that the sentencing portion of § 53-21 (a) (2)
enhances punishment for the offense by imposing a
mandatory minimum five year sentence when the victim
is under thirteen years of age, this fact should have
been found beyond a reasonable doubt by the jury.
   We agree with the state inasmuch as it argues that
any error in this regard is harmless. In Washington v.
Recuenco, 548 U.S. 212, 221–22, 126 S. Ct. 2546, 165 L.
Ed. 2d 466 (2006), the Supreme Court held, inter alia,
that the failure to submit a sentencing factor to the jury
is subject to harmless error analysis. See State v. Fagan,
280 Conn. 69, 101 n.23, 905 A.2d 1101 (2006), cert.
denied, 549 U.S. 1269, 127 S. Ct. 1491, 167 L. Ed. 2d 236
(2007). It is undisputed that the victim was born on
October 24, 2000. Given that the defendant’s trial
occurred on several days in May, 2012, when the victim
was eleven years old, we conclude that the jury could
have found beyond a reasonable doubt that all of the
instances of the defendant’s offensive conduct against
the victim occurred while the victim was under thirteen
years of age. As a result, we reject the defendant’s
argument and conclude that any alleged error of the
court in not instructing the jury to find beyond a reason-
able doubt that the victim was under thirteen years of
age when the defendant violated § 53-21 (a) (2) was
harmless beyond a reasonable doubt.
                             III
  Finally, we address the defendant’s claim that the
court committed reversible error by admitting unduly
prejudicial uncharged misconduct evidence against the
defendant. The following additional facts and proce-
dural history are relevant to this claim. On March 2,
2012, the victim testified during direct examination by
the state as follows:
  ‘‘[The Prosecutor]: . . . Sometimes at home, do you
still get into trouble for things?
  ‘‘[The Victim]: Yes.
  ‘‘[The Prosecutor]: For acting out?
  ‘‘[The Victim]: Yes.
  ‘‘[The Prosecutor]: Okay. Do you sometimes tell lies
about things you do?
  ‘‘[The Victim]: Yes, I do.
  ‘‘[The Prosecutor]: You do. And have you ever taken
things that aren’t yours?
  ‘‘[The Victim]: Yes.
  ‘‘[The Prosecutor]: Okay. Did you take an iPod?
  ‘‘[The Victim]: Yes.
  ‘‘[The Prosecutor]: Tell me about that . . . do you
know why you take something?
  ‘‘[The Victim]: I, like, I just have, like, a feeling that
every time I, like, see something, I have to take it.
   ‘‘[The Prosecutor]: Okay. Do you know if it’s right or
it’s wrong to take something?
  ‘‘[The Victim]: It’s wrong.
  ‘‘[The Prosecutor]: And if somebody asks you about
something you did, are there ever times that you don’t
fess up, you don’t say what really happened?
  ‘‘[The Victim]: Yes.
  ‘‘[The Prosecutor]: And what makes you not tell the
truth then?
  ‘‘[The Victim]: Because I don’t want to get in trouble.
   ‘‘[The Prosecutor]: Okay. Today, when we come here,
it’s, obviously, a really important place where we have
to tell the truth, do you understand that?
  ‘‘[The Victim]: Yes.
   ‘‘[The Prosecutor]: Okay. And when I asked you ques-
tions today, you know how important it is that you tell
the truth of how you remember things?
  ‘‘[The Victim]: Yes, I do.
  ‘‘[The Prosecutor]: Have you told the truth?
  ‘‘[The Victim]: Yes, I do—I have.’’
   While the victim was being cross-examined, he testi-
fied as follows:
  ‘‘[Defense Counsel]: Now, recently, you’ve talked to
your therapist?
  ‘‘[The Victim]: Yes.
  ‘‘[Defense Counsel]: And you’ve had little problems
of saying the truth?
  ‘‘[The Victim]: Yes.
  ‘‘[Defense Counsel]: And you keep saying, you know,
different things to different people?
  ‘‘[The Victim]: Yes.
  ‘‘[Defense Counsel]: And so, you tend to lie a lot?
  ‘‘[The Victim]: Yes.
  ‘‘[Defense Counsel]: But you are not lying today?
  ‘‘[The Victim]: I’m not lying today.
  ‘‘[Defense Counsel]: You didn’t lie prior to all these
incidents happening?
  ‘‘[The Victim]: No.
  ‘‘[Defense Counsel]: [C] didn’t tell you to lie?
  ‘‘[The Victim]: No, she did not.
  ‘‘[Defense Counsel]: [C] didn’t promise you anything?
  ‘‘[The Victim]: She promised she would keep me safe.
  ‘‘[Defense Counsel]: Okay. And you also had a little
problem with stealing?
  ‘‘[The Victim]: Yes.
  ‘‘[Defense Counsel]: And you’ve been stealing quite
a bit?
  ‘‘[The Victim]: Yes.’’
   On May 7, 2012, the state notified the defendant and
the court that it intended to introduce evidence of other
crimes, wrongs, or acts of the defendant through, inter
alia, the testimony of the victim’s half-sister, M, whose
biological mother was also the defendant, with respect
to her overhearing the defendant ask the victim to steal
money from his biological father, F, and to bring it to
the defendant so that she could use it to purchase items
for the victim. The state argued that this evidence was
relevant because it was ‘‘a matter of impeachment’’ for
the victim, given that he had testified that he occasion-
ally tells lies and steals. The court did not rule on the
issue on that date, but the videotaped testimony of the
victim, in which he testified that he lies and steals at
times, subsequently was played before the jury.
   On May 8, 2012, the defendant filed a written objec-
tion to the state’s notice of intent and an accompanying
memorandum of law, in which she objected to the
state’s introduction of the uncharged misconduct evi-
dence on the grounds that its probative value was out-
weighed by its unfairly prejudicial effect, and that it
subjected her to unfair surprise. On this same date, the
court ruled that the evidence presented through M’s
testimony was admissible, as follows:
   ‘‘There was filed yesterday by motions . . . a notice
of intent to introduce evidence. This is the state’s
motion of other crimes, wrongs or acts, specifically to
allege relevant facts. The first one is, quote, the defen-
dant is alleged to have requested that the [victim] steal
money from [F] to bring to the defendant, who, there-
after, indicated she would purchase him things with it.
   ‘‘The court has already and the jury has already heard
[that the victim] has admitted under oath to stealing.
The court would allow the defendant to make com-
ments, and the defendant’s statements are admissible.
Relevant statements are admissible. This issue of what,
if anything, was stolen or her involvement in the stealing
of any funds concerning [the victim] goes to weight and
not admissibility, so I would allow that.’’ On the same
date, M testified that, on one occasion, she overheard
the defendant ask the victim to take quarters from F
so that she could buy the victim a laptop.13 M also
testified that she recalled that the victim frequently
would come home with quarters.
  On appeal, the defendant argues that the court erred
by admitting this uncharged misconduct evidence
because it was not relevant or material to the crimes
with which the defendant had been charged. The defen-
dant also argues that not only was this uncharged mis-
conduct evidence irrelevant, but its prejudicial effect
outweighed its probative value with respect to any
material issue in the case. Furthermore, the defendant
argues that because the state was the first party to
impeach the victim, it did not need to introduce the
uncharged misconduct evidence and any attempt at
doing so was not only unnecessary, but unduly harmful
to the defendant. We disagree with the defendant’s
arguments.
  We begin our analysis with the appropriate standard
of review for this claim. ‘‘We review the trial court’s
decision to admit evidence, if premised on a correct
view of the law . . . for an abuse of discretion.’’ (Inter-
nal quotation marks omitted.) State v. Reynolds, 152
Conn. App. 318, 335, 97 A.3d 999, cert. denied, 314 Conn.
934, 102 A.3d 85 (2014).
  With respect to the defendant’s claim that the court
erred by admitting the uncharged misconduct evidence
because it was irrelevant, we agree with the state that
such a claim is not reviewable. ‘‘[T]he standard for the
preservation of a claim alleging an improper evidentiary
ruling at trial is well settled. This court is not bound
to consider claims of law not made at the trial. . . . In
order to preserve an evidentiary ruling for review, trial
counsel must object properly. . . . In objecting to evi-
dence, counsel must properly articulate the basis of the
objection so as to apprise the trial court of the precise
nature of the objection and its real purpose, in order
to form an adequate basis for a reviewable ruling. . . .
Once counsel states the authority and ground of [the]
objection, any appeal will be limited to the ground
asserted. . . .
  ‘‘These requirements are not simply formalities. They
serve to alert the trial court to potential error while
there is still time for the court to act. . . . Assigning
error to a court’s evidentiary rulings on the basis of
objections never raised at trial unfairly subjects the
court and the opposing party to trial by ambush.’’ (Inter-
nal quotation marks omitted.) State v. Pagan, 158 Conn.
App. 620, 632–33, 119 A.3d 1259, cert. denied, 319 Conn.
909, 123 A.3d 438 (2015). In the defendant’s objection
to the state’s notice of intent to introduce evidence that
the defendant enticed the victim to steal from F, she
only objected on the grounds that the probative value
of such evidence was outweighed by the danger of
unfair prejudice and unfair surprise. At trial, during M’s
testimony, the defendant only objected to the evidence
on the grounds that such evidence was hearsay and
was elicited in an improper form.14 Because the only
one of these grounds stated at trial that the defendant
raises on appeal is that the uncharged misconduct evi-
dence’s probative value was outweighed by its tendency
to cause unfair prejudice, this is the only ground on
which we shall review the defendant’s claim.
  The defendant argues that the prejudicial effect of
this uncharged misconduct evidence unduly out-
weighed its probative value because, although it was
introduced to rehabilitate the credibility of the victim
insofar as he had testified that he sometimes lies and
steals, it unnecessarily tarnished the character of the
defendant, given that she is the victim’s mother, and
any evidence suggesting that she would entice her son
to commit a crime would arouse the emotions of the
jury against her. Furthermore, the defendant argues
that the unfairly prejudicial effect is amplified by the
fact that this evidence does not fit into any recognized
exception to the admissibility of uncharged misconduct
evidence as set forth in § 4-5 of the Connecticut Code
of Evidence.
   Section 4-5 of the Connecticut Code of Evidence,
titled ‘‘Evidence of Other Crimes, Wrongs or Acts Gen-
erally Inadmissible,’’ provides in relevant part: ‘‘(a) . . .
Evidence of other crimes, wrongs or acts of a person
is inadmissible to prove the bad character, propensity,
or criminal tendencies of that person except as provided
in subsection (b).
   ‘‘(b) . . . Evidence of other sexual misconduct is
admissible in a criminal case to establish that the defen-
dant had a tendency or a propensity to engage in aber-
rant and compulsive sexual misconduct if: (1) the case
involves aberrant and compulsive sexual misconduct;
(2) the trial court finds that the evidence is relevant to
a charged offense in that the other sexual misconduct
is not too remote in time, was allegedly committed upon
a person similar to the alleged victim, and was otherwise
similar in nature and circumstances to the aberrant and
compulsive sexual misconduct at issue in the case; and
(3) the trial court finds that the probative value of the
evidence outweighs its prejudicial effect.
  ‘‘(c) . . . Evidence of other crimes, wrongs or acts
of a person is admissible for purposes other than those
specified in subsection (a), such as to prove intent,
identity, malice, motive, common plan or scheme,
absence of mistake or accident, knowledge, a system
of criminal activity, or an element of the crime, or to
corroborate crucial prosecution testimony.
  ‘‘(d) . . . In cases in which character or a trait of
character of a person in relation to a charge, claim or
defense is in issue, proof shall be made by evidence of
specific instances of the person’s conduct.’’
   The official commentary to § 4-5 (c) states in relevant
part: ‘‘Admissibility of other crimes, wrongs or acts
evidence is contingent on satisfying the relevancy stan-
dards and balancing test set forth in Sections 4-1 and
4-3, respectively. For other crimes, wrongs or acts evi-
dence to be admissible, the court must determine that
the evidence is probative of one or more of the enumer-
ated purposes for which it is offered, and that its proba-
tive value outweighs its prejudicial effect. . . . The
purposes enumerated in subsection (c) for which other
crimes, wrongs or acts evidence may be admitted are
intended to be illustrative rather than exhaustive. Nei-
ther subsection (a) nor subsection (c) precludes a court
from recognizing other appropriate purposes for which
other crimes, wrongs or acts evidence may be admitted,
provided the evidence is not introduced to prove a
person’s bad character or criminal tendencies, and the
probative value of its admission is not outweighed by
any of the Section 4-3 balancing factors.’’ (Emphasis
added.) Conn. Code Evid. § 4-5 (c), commentary.
   In the present case, the court determined that the
challenged uncharged misconduct evidence showing
that the defendant told the victim to steal money from
F was relevant to the issue of the victim’s credibility,15
and that its probative effect was not outweighed by the
danger of unfair prejudice or surprise brought about
by its admission. The victim was the state’s key witness
at trial and, in essence, the state’s case hinged on the
victim’s credibility. Given that during direct and cross-
examination, the victim testified that he lied and stole
at times, his credibility was called into question. ‘‘Issues
of credibility typically are determinative in child sexual
abuse prosecutions. This is so because in sex crime
cases generally, and in child molestation cases in partic-
ular, the offense often is committed surreptitiously, in
the absence of any neutral witnesses.’’ (Internal quota-
tion marks omitted.) State v. James W., 87 Conn. App.
494, 514, 866 A.2d 719, cert. denied, 273 Conn. 925, 871
A.2d 1032 (2005). The uncharged misconduct evidence
at issue explained, only as to one specific incidence of
stealing, why the victim had stolen in the past, and,
given that stealing is evidence of dishonesty which can
be used to impeach a witness’ credibility; see State v.
Swain, 101 Conn. App. 253, 267, 921 A.2d 712, cert.
denied, 283 Conn. 909, 928 A.2d 539 (2007); such expla-
nation was a proper means of rehabilitating the credibil-
ity of the victim.
   Aside from the defendant’s unpreserved argument as
to the relevancy of the uncharged misconduct evidence
at issue, she argues that its probative value was out-
weighed by its prejudicial effect. Section 4-3 of the
Connecticut Code of Evidence, titled ‘‘Exclusion of Evi-
dence on Grounds of Prejudice, Confusion or Waste
of Time,’’ provides that ‘‘[r]elevant evidence may be
excluded if its probative value is outweighed by the
danger of unfair prejudice or surprise, confusion of the
issues, or misleading the jury, or by considerations of
undue delay, waste of time or needless presentation of
cumulative evidence.’’ ‘‘[T]he determination of whether
the prejudicial impact of evidence outweighs its proba-
tive value is left to the sound discretion of the trial
court judge and is subject to reversal only where an
abuse of discretion is manifest or injustice appears to
have been done. . . . [Our Supreme Court] has pre-
viously enumerated situations in which the potential
prejudicial effect of relevant evidence would counsel
its exclusion. Evidence should be excluded as unduly
prejudicial: (1) where it may unnecessarily arouse the
jury’s emotions, hostility or sympathy; (2) where it may
create distracting side issues; (3) where the evidence
and counterproof will consume an inordinate amount
of time; and (4) where one party is unfairly surprised
and unprepared to meet it.’’ (Internal quotation marks
omitted.) State v. Dorlette, 146 Conn. App. 687, 691, 79
A.3d 132 (2013), cert. denied, 311 Conn. 906, 83 A.3d
607 (2014). Furthermore, with respect to a trial court’s
ruling on a prejudicial-probative balancing test, ‘‘[w]e
will indulge in every reasonable presumption in favor
of the trial court’s ruling.’’ (Internal quotation marks
omitted.) State v. Figueroa, 235 Conn. 145, 162, 665
A.2d 63 (1995).
   We conclude that the court properly determined that
the probative value of M’s testimony that she once over-
heard the defendant urging the victim to steal quarters
from F was not outweighed by its prejudicial effect.
This uncharged misconduct evidence did not tend to
arouse the emotions of the jury, especially in light of
the nature of the crimes with which the defendant had
been charged, crimes that involved her sexual abuse
of her son. The prejudicial tendency of this uncharged
misconduct evidence also pales in comparison to evi-
dence that was adduced at trial showing that the defen-
dant had threatened to kill F and C. Thus, we conclude
that the jury’s emotions were not unduly aroused by
the admission of evidence that she encouraged her son,
the victim, to steal. The evidence also did not create a
distracting side issue because it pertained to the credi-
bility of the state’s key witness, which was the essence
of the state’s case. Furthermore, the evidence and
counterproof of it was not consumed by an inordinate
amount of time, but rather was resolved quite sum-
marily at the beginning of two days of the trial.
   Last, we are not persuaded by the defendant’s argu-
ment that she was unfairly surprised by the evidence.
On May 7, 2010, at the request of defense counsel, the
court afforded defense counsel an opportunity to meet
with M prior to her testimony on the afternoon of May
8, 2010. The record suggests that this meeting between
M and defense counsel occurred and that no further
objection that was based on the lack of timely notice
was raised by the defendant. Accordingly, the court
did not abuse its discretion in admitting the uncharged
misconduct evidence.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with our policy of protecting the privacy interests of the
victims of the crime of risk of injury to a child, we decline to use the
defendant’s full name or to identify the victim or others through whom the
victim’s identity may be ascertained. See General Statutes § 54-86e.
   1
     The victim testified that, on at least one occasion, the defendant touched
his penis with both her mouth and her hands, and that on at least two
occasions, the defendant touched his penis with just her hands. In total,
the victim testified that on about five or more different occasions, the
defendant touched his penis with either her hands, her mouth, or both her
hands and her mouth.
   2
     Murphy is also the associate medical director for the Yale clinic.
   3
     Murphy also testified that, at the time of the medical evaluation, she
was aware that the victim had been receiving therapy treatment at Clifford
Beers, and that one of the purposes of her inquiry as to relevant health
information with respect to the victim was to ensure that the victim was
receiving appropriate therapy services.
   4
     General Statutes (Supp. 2016) § 53-21 provides in relevant part: ‘‘(a) Any
person who (1) wilfully or unlawfully causes or permits any child under
the age of sixteen years to be placed in such a situation that the life or limb
of such child is endangered, the health of such child is likely to be injured
or the morals of such child are likely to be impaired, or does any act likely
to impair the health or morals of any such child, or (2) has contact with
the intimate parts, as defined in section 53a-65, of a child under the age of
sixteen years or subjects a child under sixteen years of age to contact with
the intimate parts of such person, in a sexual and indecent manner likely
to impair the health or morals of such child . . . shall be guilty of (A) a
class C felony for a violation of subdivision (1) or (3) of this subsection,
and (B) a class B felony for a violation of subdivision (2) of this subsection,
except that, if the violation is of subdivision (2) of this subsection and the
victim of the offense is under thirteen years of age, such person shall be
sentenced to a term of imprisonment of which five years of the sentence
imposed may not be suspended or reduced by the court . . . .’’
   We note that in 2007, § 53a-21 (a) was amended by Public Acts 2007, No.
07-143, § 4, which took effect July 1, 2007, and made a violation of subdivision
(2) punishable by a term of imprisonment of which five years may not be
suspended or reduced by the court when the victim is younger than thirteen
years of age.
   Although § 53-21 (a) has been amended several times since 2007, those
amendments are not relevant to this appeal. For convenience, we refer
herein to the revision codified in the 2016 supplement to the General Statutes.
   5
     The state did not dispute the fact that defense counsel was not present
at the forensic interview. The court then articulated its understanding of
the state’s position by stating that it understood the state to be arguing that
‘‘a jury in a case such as this gets to see two videos; one where there was
a right to confront [the video recording of the victim’s testimony at Southern
Connecticut State University] and one where there was not [the video of
the forensic interview with Montelli].’’ The state agreed with the court that
this was its position.
   6
     The defendant represented to this court at oral argument that she was
objecting to the admissibility of both the video recording of the forensic
interview and Montelli’s testimony concerning the same. We note, however,
that on appeal, the defendant has not briefed the issue of the admissibility
of Montelli’s testimony, although she testified extensively concerning the
disclosure made to her by the victim during the forensic interview. Our
analysis of the defendant’s claim focuses on the admissibility of the video
recording of the forensic interview.
   7
     The tender years exception to the hearsay rule, codified in § 8-10 of
the Connecticut Code of Evidence, states the following: ‘‘Admissibility in
criminal and juvenile proceedings of statement by child under thirteen relat-
ing to sexual offense or offense involving physical abuse against child. (a)
Notwithstanding any other rule of evidence or provision of law, a statement
by a child under thirteen years of age relating to a sexual offense committed
against that child, or an offense involving physical abuse committed against
that child by a person or persons who had authority or apparent authority
over the child, shall be admissible in a criminal or juvenile proceeding if:
(1) The court finds, in a hearing conducted outside the presence of the jury,
if any, that the circumstances of the statement, including its timing and
content, provide particularized guarantees of its trustworthiness, (2) the
statement was not made in preparation for a legal proceeding, (3) the propo-
nent of the statement makes known to the adverse party an intention to
offer the statement and the particulars of the statement including the content
of the statement, the approximate time, date and location of the statement,
the person to whom the statement was made and the circumstances sur-
rounding the statement that indicate its trustworthiness, at such time as to
provide the adverse party with a fair opportunity to prepare to meet it, and
(4) either (A) the child testifies and is subject to cross-examination at the
proceeding, or (B) the child is unavailable as a witness and (i) there is
independent nontestimonial corroborative evidence of the alleged act, and
(ii) the statement was made prior to the defendant’s arrest or institution of
juvenile proceedings in connection with the act described in the statement.
   ‘‘(b) Nothing in this section shall be construed to (1) prevent the admission
of any statement under another hearsay exception, (2) allow broader defini-
tions in other hearsay exceptions for statements made by children under
thirteen years of age at the time of the statement concerning any alleged
act described in subsection (a) of this section than is done for other declar-
ants, or (3) allow the admission pursuant to the residual hearsay exception
of a statement described in subsection (a) of this section.’’ (Internal quotation
marks omitted.) Conn. Code Evid. § 8-10.
   8
     Murphy also testified as follows with respect to the normal procedure
that she follows in conducting medical evaluations of minor victims of
sexual abuse: ‘‘[T]he way things have evolved and what we have been doing
probably for the past ten years, most of the children seen receive an interview
and a medical evaluation. So, the initial meeting is with the social worker
and the person who is doing the medical evaluation with the accompanying
guardian to the child to get a history about the family history and about
the concern of why the child is there. After that history is obtained, the
forensic interviewer will then meet with the child to do the forensic interview
that is observed by myself. I do most of the medical evaluations, so, by
myself or whoever is doing the medical by police and [the department].
Then, after the interview is completed is when the child typically is offered
a medical evaluation. Sometimes if a medical person isn’t available, we don’t
always do the medical on the same day. Occasionally, it’s done on a different
day, and then the social worker . . . meets with whoever the child is sched-
uled with to fill them in on the details of the forensic interview and the
history. . . .
   ‘‘[A]ll children are offered a medical evaluation, and there are several
reasons for that. Many of the children who have talked about different things
that have happened to them, whether a medical evaluation is indicated or
not, sometimes they have worries about their body that they’re going to
share in the medical evaluation that they may not have shared within the
forensic interview or with whoever else they might meet. The other reason
is that there’s a kind of a process to telling; some kids only tell partial
information initially, and sometimes the things they may not have talked
about, which may be the more embarrassing things, would necessitate a
medical. So, just kind of sitting down and talking with a child about what
we want to check, making sure they are okay and learning about what their
understandings of things are, what they might be worried about. They may
have inaccurate information about some health issue that might be related
to whatever happened to them. So, kids are really relieved to have somebody
check their body and make sure everything is okay. That has been my
experience with as many kids as I have seen.’’
   9
     We conclude that the claim was adequately briefed and, therefore, dis-
agree with the state’s argument as to the reviewability of the defendant’s
second claim.
   10
      During the sentencing hearing, the court also stated: ‘‘[T]he . . . victim
. . . was born on October 24, 2000. Numerous times between the years
2006 and 2009, and that is approximate years, the defendant had sexual
contact with the intimate parts of her son, namely, his penis. . . . He was
seven, eight, or nine years old when this conduct of the defendant was
imposed upon him.’’
   11
      With respect to the dates of offenses alleged in an information, we note
that ‘‘[t]he state has a duty to inform a defendant, within reasonable limits,
of the time when the offense charged was alleged to have been committed.
The state does not have a duty, however, to disclose information which the
state does not have.’’ (Internal quotation marks omitted.) George M. v.
Commissioner of Correction, 101 Conn. App. 52, 59, 920 A.2d 372 (2007),
rev’d on other grounds, 290 Conn. 653, 966 A.2d 179 (2009). Accordingly,
the state is permitted to ‘‘[allege] a . . . date range during which the
[charged] offenses were alleged to have been committed.’’ Id. Furthermore,
it is particularly reasonable for the state to allege in an information that
the defendant committed offenses within a date range in cases where ‘‘the
[victim is] of a tender age, there is a continuing nature to the offenses
alleged and the capacity of the [victim] to recall specifics precludes the
state from alleging events with exactitude.’’ Id.
   12
      Even if the evidence had disclosed that some of the acts alleged in this
case had occurred prior to the July 1, 2007 amendment to § 53-21 (a) (2),
our conclusion that the court did not impose an illegal sentence still would
stand. In State v. Ramos, 176 Conn. 275, 407 A.2d 952 (1978), our Supreme
Court noted that ‘‘[i]t is a well-established rule in this state that it is not
essential in a criminal prosecution that the crime be proved to have been
committed on the precise date alleged, it being competent ordinarily for
the prosecution to prove the commission of the crime charged at any time
prior to the date of the complaint and within the period fixed by the Statute
of Limitations.’’ (Internal quotation marks omitted.) Id., 276–77. Further-
more, this court, in State v. Allen, supra, 12 Conn. App. 403, considered a
claim that the trial court improperly applied an amended sentencing statute
when the state alleged that some of the criminal acts committed by the
defendant, which were in violation of § 53-21, occurred before an amendment
to the statutory sentencing scheme took effect. Id., 405. The state alleged
in the information that the defendant, ‘‘on divers dates 1980 through March
5, 1984 . . . did commit certain acts likely to impair the health or morals
of a minor child . . . .’’ (Internal quotation marks omitted.) Id., 404. After
the defendant was found guilty, the court sentenced him pursuant to General
Statutes § 53a-35a, which provided, inter alia, that any felony committed on
or after July 1, 1981, would require that a definite sentence be imposed for
a judgment of conviction for such felony. Id., 406. On appeal, the defendant
argued that his sentence was illegal because the state had charged that he
had committed offenses both prior to and after July 1, 1981, and, as a result,
the court should have sentenced him pursuant to § 53a-35, which required,
inter alia, that any sentence imposed for a judgment of conviction for a
felony committed prior to July 1, 1981, would be an indeterminate sentence.
Id., 405. This court held that although some of the criminal offenses alleged
by the state occurred before July 1, 1981, the trial court did not err in
imposing its sentence under the amended sentencing statute, § 53a-35a. Id.,
407. Furthermore, this court stated in relevant part that ‘‘where a sentencing
statute which is applicable to a continuing offense is amended during the
course of the commission of that offense, and where the offense is not
completed until after the effective date of the amended statute, the defendant
is subject to the penalties provided by that amended statute. . . . General
Statutes § 53-21 defines a crime which, depending on the facts of the case,
may be a continuing offense or may be an offense which is completed upon
the happening of a single event. This information was treated by the court
and the parties as a continuing offense, beginning in 1980 and not ending
until 1984. The court therefore was entitled to sentence the defendant,
pursuant to § 53a-35a, for the continuing offense . . . .’’ (Citations omitted.)
Id., 406–407. In the present case, we similarly conclude that the court did
not err by imposing a sentence pursuant to § 53-21 (a) (2), as amended in
July, 2007, because the evidence adduced at trial established that the offenses
committed by the defendant, at the very least, were not completed until
after July, 2007.
   13
      Although the defendant objected to M’s testimony on hearsay grounds,
the court properly ruled that the defendant’s statement was admissible as
an admission of a party. See Conn. Code Evid. § 8-3 (1).
   14
      We reject the defendant’s argument, made in her reply brief, that, by
virtue of her objection to the admissibility of the evidence on unfair prejudice
grounds, she implicitly objected to the relevance of the evidence because
the exceptions set forth in § 4-5 of the Connecticut Code of Evidence require
that the evidence be relevant.
   15
      As previously mentioned, the defendant disputes this conclusion on
appeal, yet she did not properly preserve her objection on this ground
because at trial and in her written objection to the state’s notice of intent
to introduce evidence of other crimes, wrongs, or acts, she only objected
to the admission of this evidence on different grounds, none of which
challenged the relevance of this evidence as it pertained to the victim’s
credibility. Nevertheless, we conclude that the court properly determined
that this uncharged misconduct evidence was admissible as relevant to the
rehabilitation of the victim’s credibility.
   The commentary for § 4-5 (c) of the Connecticut Code of Evidence does
not limit the purposes for which a court can admit uncharged misconduct
evidence to those enumerated in that subsection of the Code. Therefore,
the court was permitted to admit the uncharged misconduct evidence at
issue in the present appeal to the extent that it bore on the victim’s credibility,
which the court determined to be a material issue in the state’s case. Further-
more, we note that ‘‘[t]he state is allowed to rehabilitate a witness whose
credibility has been impeached . . . by allowing that witness to explain
the circumstances underlying the [the incident that was used to impeach]
. . . and may rebut such evidence by other evidence.’’ (Citation omitted;
emphasis added.) State v. Sauris, 227 Conn. 389, 412, 631 A.2d 238 (1993),
overruled in part on other grounds by Label Systems Corp. v. Aghamoham-
madi, 270 Conn. 291, 309, 852 A.2d 703 (2004). Such other evidence may
also include the testimony of a witness such as M who is called to testify
about the circumstances surrounding an event which opposing counsel used
to cast doubt on the credibility of another witness. The admissibility of this
evidence is not abolished simply because this type of evidence also can be
characterized as uncharged misconduct evidence with respect to the
defendant.
   Rehabilitation also can be accomplished by testimony about the
impeached witness’ character for veracity: ‘‘If a witness’s veracity has been
attacked by proof of a reputation for untruthfulness, it can be supported
by proof of the witness’s reputation for truthfulness. Smirnoff v. McNerney,
112 Conn. 421, 423, 152 A. 399 (1930) [(‘The plaintiff introduced evidence
of the conviction of [the defendant] some years before of the crime of
forgery in order to attack his credibility as a witness. In rebuttal the defendant
offered, and the court admitted, evidence of his reputation in the community
for truth and veracity. Such evidence is not restricted, as the plaintiff claims,
solely to the purpose of rebutting evidence of the same kind admitted to
attack the credibility of a witness, but is admissible to support that credibility
when it is attacked as here by proof of a prior conviction of crime.’)]. A
reputation for truth is also admissible to support a witness who has been
impeached by a conviction of a crime. Id. By similar reasoning, a truthful
reputation should also be admissible to rebut impeachment by misconduct
evidence a lack of veracity. Id.’’ C. Tait & E. Prescott, Connecticut Evidence
(5th Ed. 2014) § 6.39.2, p. 437.